Citation Nr: 0533143	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
severe patellofemoral joint disease of the right knee.

2. Entitlement to an evaluation in excess of 30 percent for 
severe patellofemoral joint disease of the left knee.

3. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. O.
ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to March 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A February 2002 rating 
decision denied increased ratings for the veteran's bilateral 
knee disabilities and TDIU, and a March 2002 rating decision 
continued those denials.  The veteran perfected a timely 
appeal.

The veteran testified at a Video Teleconference Hearing in 
March 2004 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In September 2004, the Board remanded the case for additional 
development, to include another examination.  The RO 
completed that development to the extent deemed possible and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Regrettably, this appeal is still not ready for appellate 
review.  The prior remand provided that the examiner was to 
specifically comment on the severity of the veteran's 
bilateral service-connected knee disabilities.  While the 
examiner did provide findings on the veteran's range of 
motion, stability of the knees, and that the X-rays showed 
mild degenerative changes, the examiner did not comment or 
opine on the severity of the veteran's overall knee 
disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board also notes that the examination report reflects 
that the veteran's range of motion on flexion was 0 to 100 
degrees with pain, but it does not reflect whether the 
painful range of motion was on active or passive motion.  The 
Board further notes that the report does not reflect whether 
the examiner observed any swelling, edema, heat, effusion, or 
other objective findings normally associated with a knee 
examination, especially in light of the fact that the report 
reflects that the veteran claimed to experience those 
symptoms.  Thus, the Board is constrained to find the 
examination inadequate for rating purposes.  38 C.F.R. § 4.2.

The records associated with the veteran's 1992 award of 
benefits administered by the Social Security Administration 
reflects that he was deemed unable to even perform sedentary 
employment, but the file reflects limited objective evidence 
in support of that assessment.  The claims file reflects no 
record of whether he has been considered for vocational 
training.

Accordingly, the case is REMANDED for the following:

1.  The RO shall arrange an appropriate 
medical examination to determine the 
current severity of the veteran's 
bilateral knee disability.  Please 
ensure the claims file is provided to 
the examiner(s).  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The nature and extent of the disability 
should be clearly set forth, as should 
all functional limitations caused by the 
disability.  The examiner(s) should also 
render an opinion as to whether the 
severity of veteran's bilateral knee 
disability renders him unemployable due 
solely to his knee disorders.


2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

 
 
 
 

